Case: 16-60552      Document: 00513901000         Page: 1    Date Filed: 03/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-60552
                                                                                Fif h Circuit

                                                                              FILED
                                  Summary Calendar                        March 7, 2017
                                                                         Lyle W. Cayce
ROBERT R. ACEVEDO,                                                            Clerk


              Petitioner

v.

UNITED STATES RAILROAD RETIREMENT BOARD,

              Respondent




                       Petition for Review of an Order of the
                            Railroad Retirement Board
                               RRB No. 14-AP-0056


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.